Citation Nr: 9901884	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a lacerated right ring finger.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to February 
1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to an increased evaluation for 
chondromalacia of the left knee will be addressed in the 
Remand section of this action.


FINDINGS OF FACT

The veterans residuals of a lacerated right ring finger are 
not shown to cause extremely unfavorable ankylosis; they are 
not productive of objectively verifiable tenderness, or 
functional limitation; and they are not poorly nourished or 
ulcerated.  


CONCLUSION OF LAW

An increased (compensable) disability for the veterans 
residuals of a lacerated right ring finger is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5227, 7803, 7804, 7805 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Factual Background 

In May 1997, VA examined the veterans residuals of a right 
ring finger laceration.  The veteran complained that his 
right hand bothered him in cold weather.  He also reported 
that he experienced some pain when he needed to use a strong 
grip.  The veteran revealed that he had a normal grip 
otherwise, except with his palm grip.  For example, he cited 
that opening a bottle caused him trouble.  He did not take 
medication for it.  The veteran added that he was a social 
worker, and his residual laceration of the right ring finger 
did not bother him at work.  Objective examination revealed a 
laceration over the proximal phalanx of his right ring 
finger.  He had normal function in the hand with respect to 
motion, grip, and grasp.  He also had normal pulp to 
palms.  The flexure extension function and sensation were 
normal.  The examiner articulated that the veteran had normal 
use of his right (dominant) hand.  The examiner diagnosed a 
residual laceration of the right ring finger.

The veteran testified before the undersigned Member of the 
Board, at a video conference hearing in October 1998.  With 
respect to his right ring finger, the veteran detailed that 
he experienced excruciating pain located in between the 
joints of the right ring finger when moving it.  Sometimes 
the pain interfered with his grip.  For example, he related 
that gripping a hammer was difficult for him.  He added that 
the pain frequently shot up past his hand.  He posited that 
cold weather caused severe pain, which he described as 
feeling like a dull toothache.  He remarked that he had not 
sought medical treatment for his finger. 

Analysis

A noncompensable evaluation for veterans postoperative 
residuals of a laceration of the right ring finger is in 
effect pursuant to Diagnostic Code 7805.  Under that code a 
rating shall be based on the limitation of function caused by 
the scar at the affected part.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5227, extremely unfavorable ankylosis of the 
right ring finger warrants a 10 percent rating.  Notably, 
however, physical examination in May 1997 revealed a residual 
laceration with normal right ring finger function.  Hence, 
without competent evidence of extremely unfavorable ankylosis 
of the right ring finger, a compensable rating is not 
warranted under Diagnostic Code 5227.

The Board has also considered other rating criteria with 
respect to this issue.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that are 
tender and painful on objective demonstration, and under 
Diagnostic Code 7803 if the laceration is poorly nourished or 
ulcerated. 

In the present case, the Board finds that a compensable 
evaluation for the residual laceration of the right ring 
finger is not warranted because the scarring is not shown to 
be painful or tender on objective demonstration, and it is 
not objectively shown to be poorly nourished or ulcerated.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, and 7804.  
Therefore, the Board concludes that a compensable rating for 
the residual scar is not warranted.  

In reaching this decision the Board acknowledges the 
veterans testimony with respect to the difficulties he 
experiences with pain associated with his right ring finger.  
The May 1997 VA examination clearly shows, however, that the 
veterans hand revealed no objectively demonstrable 
functional impairment or objective evidence of pain, which 
would warrant a compensable rating.  Indeed, the veteran 
testified that the last doctor he talked to about his finger 
was in service, over 15 years ago, and that he has not 
recently sought medical treatment for same, thus supporting 
the physicians finding of no functional impairment. 

While the Board does not doubt the veterans sincerity with 
respect to his descriptions of excruciating pain, the 
Diagnostic Codes discussed above requires competent objective 
evidence that the service-connected laceration on his right 
ring finger is the cause of any pain or functional 
impairment.  The competent evidence of record fails to 
support the veterans claim.  The Board concludes that, 
without such evidence, the veterans claim must be denied.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.

Finally, the Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veterans claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased (compensable) evaluation for residuals of a 
lacerated right ring finger is denied.


REMAND

In the veterans October 1998 testimony he contended that his 
left knee disability had continued to worsen since his last 
examination of record in May 1997.  In Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997), the United States Court of 
Veterans Appeals reminded VA that well-settled case law holds 
that when a claimant alleges that a service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The Board also observes that the Court's holding in 
the Snuffer case specifically rejected VAs interpretation of 
the legal precedent established in Massey v. Brown, 7 Vet. 
App. 204 (1994) and VAOPGCPREC 11-95; 60 Fed.Reg. 43186 
(1995) to the extent that it was asserted that a new 
examination would not actually benefit the veteran because 
the new examination would be limited to an evaluation of the 
symptoms present at the time the veteran initiated his 
increased rating claim.  Thus, as to the facts in this case, 
which reflect that the appellant desires further appellate 
review of this claim notwithstanding the award of the 10 
percent rating in October 1997, the duty to assist includes 
scheduling a more current medical examination.  38 C.F.R. § 
3.159 (1998); Waddell v. Brown, 5 Vet. App. 454 (1993).

The veteran further indicated in his testimony that he had 
been seeing a Dr. Krebs every six months with respect to his 
left knee.  He recounted that he last saw his doctor shortly 
before the October 1998 video conference hearing, and he 
added that his doctor had advised him (although it is unclear 
exactly when) to have arthroscopic surgery on his left knee.  
The Board notes that these private medical records have not 
been associated with the claims file.  38 U.S.C.A. § 7104(a) 
(West 1991)  Decisions of the Board must be based on all of 
the pertinent evidence available.  Given that VA does not 
meet its statutory duty to assist a veteran when it fails to 
obtain a report of a private physical examination that the 
veteran requested VA to procure, the RO should attempt to 
obtain these private medical records before a decision is 
made on appeal.  Graves v. Brown, 6 Vet. App. 166, 171 
(1994).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent upon the veteran-claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers, 
to include his private physician Dr. 
Krebs, who have treated him since May 
1997 for his left knee disorder.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
orthopedist to determine the nature and 
severity of his left knee disability.  
All necessary tests and studies must be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examiners in conjunction with the 
examination.  The examination report must 
be typed.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), all indicated tests 
and studies should be conducted, 
including X-ray and range of motion 
studies.  Range of motion should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any portion of the arcs of 
motion which are painful should be so 
designated.

The examiner should elicit from the 
veteran his account of how his left knee 
disability affects his daily activities 
and employability.  The report of the 
examination should include a detailed 
account of all manifestations of the left 
knee disability found to be present, and 
the effects of the disability on the 
veteran's ordinary activity.  The 
examiner should take into account all 
functional impairments, including pain on 
use, incoordination, weakness, 
fatigability, and abnormal movements, 
etc.  The examiner must comment on the 
extent to which the left knee disability 
results in symptoms of muscle pain, 
activity limited by fatigue, or an 
inability to move the joint through a 
portion of its range; and an opinion 
should provided as to the degree to which 
this interferes with activities of daily 
living.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a left knee 
disability.  Consideration should be made 
of all appropriate laws and regulations, 
as well as the Court's decision in 
DeLuca.  The RO must also specifically 
address whether the left knee disability 
involves separate and distinct disability 
manifestations, to include arthritis, and 
whether separate disability evaluations 
are warranted in light of the General 
Counsels opinion in VAOPGCPREC 23-97, 62 
Fed.Reg. 63604 (1997).  Finally, if it is 
determined that 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is applicable to the 
veteran's case, the Court's decision in 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996) 
must be considered.  

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond. The case should 
then be returned to the Board for further appellate 
consideration.  The 

veteran need take no action until otherwise notified, but he 
and/or his representative may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
